         Case 5:18-cv-00887-JLS Document 26 Filed 11/20/18 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                 Civil Action No. 18-887 JLS
 ANDREA GEGENHEIMER
                v.

 KENCO LOGISTICS SERVICES, et al


                    ORDER CANCELING SETTLEMENT CONFERENCE

               Please be advised that the in person settlement conference in the above-captioned
case to be held on TUESDAY, JANUARY 22, 2019 at 9:30 AM before the Honorable Henry S.
Perkin, United States Magistrate Judge, is hereby CANCELED.




                                           BY THE COURT:
                                           ATTEST

                                           /ss/ CARLENE L. KOHUT
                                           DEPUTY CLERK TO HENRY S. PERKIN, USMJ
                                               FOR INFORMATION CONTACT CHAMBERS
                                               Phone: 610-434-3823
                                               FAX: 610-434-5152

Date: November 20, 2018
